WALKER, Circuit Judge
(dissenting). It does not seem to me that the conclusion stated in the foregoing opinion, to the effect that the delivery of the wheat was complete when the buyer got the bill of lading for it, is consistent with the language of the contract, saying that it was sold—
‘■busts delivered Galveston. * * * Delivery of grain not perfected until grain readies destination specified and has been inspected and weighed.”
The wheat was at the seller’s risk until the delivery called for by the contract was complete. The price staled was agreed to be paid, not for wheat delivered to a carrier destined to Galveston, with the right in the buyer to change the destination, but for wheat delivered at the original or substituted destination. When the contract expressly calls for an actual delivery at destination, there is no room for saying that a constructive delivery by furnishing a bill of lading was all that was required to1 put the subject of the sale at the buyer’s risk. It is an everyday occurrence for a seller to get the price of his goods before, by delivery, they cease to he at his risk. It seems to he a fair inference that the sole purpose of the stipulation for the buyer getting the bill of lading on paying the draft for the price was to enable it to get the wheat when it reached its destination, without exposing the seller to the risk of losing the price of it, though it was actually delivered. That stipulation is not at all inconsistent with the existence of an intention that the wheat should remain at the seller’s risk until *480the actual delivery called for by the contract was complete. After the seller received the price, it could not be harmed by such control over the wheat while in transit as was conferred by delivery of the bill of lading. It seems to me that the failure to make the stipulated actual delivery deprived the seller of the right to retain the price paid.